                                           Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DOUGLAS O'CONNOR, et al.,                         Case No. 13-cv-03826-EMC
                                   8                      Plaintiffs,
                                                                                             ORDER GRANTING PLAINTIFFS’
                                   9               v.                                        MOTION FOR FINAL APPROVAL
                                                                                             AND PLAINTIFFS’ MOTION FOR
                                  10       UBER TECHNOLOGIES, INC., et al.,                  ATTORNEYS’ FEES
                                  11                      Defendants.                        Docket Nos. 954, 935
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs brought two lawsuits against Defendant Uber Technologies, Inc., alleging that
                                  14   Uber misclassifies its drivers as independent contractors rather than as employees. See O’Connor
                                  15   v. Uber Techs., Inc., Case No. 13-cv-3826-EMC, Docket No. 330 ¶ 3; Yucesoy v. Uber Techs.,
                                  16   Inc., Case No. 15-cv-262-EMC, Docket No. 292 ¶ 2. Five years of contentious litigation ensued.
                                  17   The parties eventually entered into an agreement to settle both suits, and on March 29, 2019, the
                                  18   Court granted preliminary approval to the parties’ class action settlement. O’Connor, Docket No.
                                  19   930 (“Prelim. Approval Order”); Yucesoy, Docket No. 332.
                                  20            For the reasons stated on the record and as explained below, the Court now GRANTS
                                  21   Plaintiffs’ Motion for Final Approval of Class Action Settlement Agreement and Release and
                                  22   GRANTS Plaintiffs’ Motion for Attorneys’ Fees. O’Connor, Docket No. 954 (“Mot.”) & Docket
                                  23   No. 935 (“MAF”); Yucesoy, Docket No. 347 & Docket No. 335.1 Due and adequate notice of the
                                  24   Settlement Agreement having been given to the Settlement Class; the Court having carefully
                                  25   considered all papers filed and proceedings held herein, including the objections to the proposed
                                  26   Settlement Agreement and/or request for attorneys’ fees, the Memoranda of Points and Authorities
                                  27

                                  28   1
                                           All subsequent docket citations are to the O’Connor docket, unless otherwise indicated.
                                         Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 2 of 19




                                   1   in Support of the Motions and all associated Declarations, the Settlement Agreement, the

                                   2   arguments of counsel, and the record in this case; the Court otherwise being fully informed; and

                                   3   good cause appearing therefore, the Court hereby enters the following order.

                                   4                      I.      FACTUAL & PROCEDURAL BACKGROUND

                                   5   A.     Settlement Agreement

                                   6          The Settlement Agreement covers “all Drivers in California and Massachusetts who have

                                   7   used the Uber App at any time since August 16, 2009, up to and including February 28, 2019, and

                                   8   who have validly opted out of arbitration or for whom Uber has no record of acceptance of an

                                   9   arbitration agreement. Excluded from the Settlement Class are (i) all Persons who are directors,

                                  10   officers, and agents of Uber or its subsidiaries and affiliated companies or are designated by Uber

                                  11   as employees of Uber or its subsidiaries and affiliated companies; (ii) Persons who timely and

                                  12   properly excluded themselves from the Settlement Class as provided in this Settlement Agreement
Northern District of California
 United States District Court




                                  13   (see Exhibit C to the Supplemental Hathaway Declaration in support of Final Approval); and (iii)

                                  14   the Court, the Court’s immediate family, and Court staff.” Docket No. 926 (“Sett. Agmt.”) ¶ 96.

                                  15          Although the O’Connor and Yucesoy cases were limited to claims based on expense

                                  16   reimbursement and tips, the Settlement Agreement contains an expansive release provision,

                                  17   requiring Class Members to release “any and all” claims “based on or reasonably related to the

                                  18   claims asserted in” O’Connor and Yucesoy, Sett. Agmt. ¶ 98, while also requiring the Plaintiffs to

                                  19   file amended complaints expanding the causes of action to include all claims related to the alleged

                                  20   misclassification of drivers as independent contractors. See id., Exhs. A, B. However, unlike the

                                  21   First Proposed Settlement, this Settlement Agreement does not include any PAGA claims and

                                  22   would not release any PAGA claims. Motion for Preliminary Approval (“MPA”) at 2 n.2; Docket

                                  23   No. 915. Nor does the Settlement Agreement purport to resolve the key underlying dispute

                                  24   whether Uber drivers are employees or independent contractors.

                                  25          In exchange for Class Members’ release of their claims, the Settlement provides monetary

                                  26   and non-monetary consideration. The monetary component of the Settlement is a $20 million

                                  27   non-reversionary fund. Sett. Agmt. ¶ 95. From the fund, $5 million will be deducted for

                                  28   attorneys’ fees, approximately $311,092 will be awarded for attorneys’ out-of-pocket expenses
                                                                                        2
                                           Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 3 of 19




                                   1   related to the litigation, $300,000 will be awarded for costs of claims administration, and $40,000

                                   2   will be ordered as incentive awards2 for the Settlement Class representatives. Id. ¶¶ 79, 125, 126.

                                   3   The remainder—an estimated $14,348,900—will be distributed to Class Members who timely

                                   4   submit claims. Id. ¶ 130. Each claimant’s share will be calculated in proportion with the number

                                   5   of miles he or she drove for Uber, based on “relevant records that Uber is able to identify

                                   6   following a good-faith inquiry.” Id. ¶ 135. Plaintiffs’ counsel estimates that Class Members who

                                   7   drove 0–1,000 miles will receive approximately $360, those who drove 10,000 miles will receive

                                   8   $4,000, and those who drove 100,000 miles will receive $36,000. Docket No. 916 (“Liss-Riordan

                                   9   Decl.”) ¶¶ 21 n.2, 22 n.4. The average settlement share for each claiming Class Member, after

                                  10   attorneys’ fees are deducted, will be approximately $2,206. Id. ¶ 20. The Court, in granting

                                  11   preliminary approval of the proposed settlement, found this Plan of Allocation—outlining the

                                  12   monetary recovery, on a pro rata basis, to all members of the Settlement Class who file a timely
Northern District of California
 United States District Court




                                  13   claim—to be fair and reasonable. Prelim. Approval Order at 23–24.

                                  14           After an initial distribution is made to drivers whose claims are approved by the Settlement

                                  15   Administrator, a second distribution of uncashed checks will be made to claimants who cashed

                                  16   their initial checks, in proportion to their on-trip mileage. Sett. Agmt. ¶ 142; Docket No. 927.

                                  17   Any funds remaining after the second distribution will be distributed to two cy pres beneficiaries:

                                  18   Legal Aid at Work, for unclaimed funds in the California settlement pool, and Greater Boston

                                  19   Legal Services, for unclaimed funds in the Massachusetts settlement pool. Id.

                                  20           Uber has also agreed to provide non-monetary relief in the form of three modifications to

                                  21   its business practices. First, Uber will maintain a comprehensive, written policy governing the

                                  22   deactivation of drivers’ accounts that will be easily accessible online. Sett. Agmt. ¶ 127(a)(ii).

                                  23   Second, the deactivation policy will provide several new safeguards to drivers. Id. ¶¶ 127(a)(i)–

                                  24   (iv), 127(b). Third, except in the case of deactivations stemming from a number of “excluded

                                  25   matters” (safety issues, physical altercations, discrimination, fraud, sexual misconduct,

                                  26   harassment, or illegal conduct), drivers whose accounts are deactivated will have the opportunity

                                  27

                                  28
                                       2
                                        The term “Incentive Awards” as used here is to be given the same meaning as the term
                                       “Enhancement Payments” as used in the Settlement Agreement. See Docket No. 916-1 ¶ 62.
                                                                                      3
                                         Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 4 of 19




                                   1   to take a “quality course” and be “eligible for consideration for reactivation” upon completion of

                                   2   the course. Id. ¶ 127(c). These policy modifications shall expire upon either two years after Final

                                   3   Approval, or “changes to any applicable statute, regulation, or other law that Uber reasonably

                                   4   believes would require a modification to any of the provisions,” whichever is earlier. Id. ¶ 128.

                                   5   Thus, the modifications will remain in effect for at most two years.

                                   6   B.      Updates Since Preliminary Approval

                                   7           On April 19, 2019, Plaintiffs filed a Fifth Amended Complaint, as required by the

                                   8   Settlement Agreement. Docket No. 932 (“FiAC”); Sett. Agmt., Exhs. A, B. The Fifth Amended

                                   9   Complaint adds (1) claims pertaining to unjust enrichment, conversion, and fraud, based upon

                                  10   Uber’s failure to remit to drivers the entire gratuity paid by customers or tips they might have

                                  11   otherwise received; (2) claims pertaining to various violations of the California Labor Code

                                  12   “stemming from [drivers’] misclassification as independent contractors”; and (3) claims pertaining
Northern District of California
 United States District Court




                                  13   to violations of the federal Fair Labor Standards Act. FiAC ¶ 3–6. Seventeen claims were added

                                  14   in total. Id. at 9–19.

                                  15           On April 19, 2019, the Settlement Administrator “emailed the Court-approved Long Form

                                  16   Notice . . . to the . . . email addresses provided by Uber for the 14,085 Settlement Class Members.”

                                  17   Docket No. 954-1 (“Hathaway Decl.”) ¶ 5. Each email contained a unique ID number, password,

                                  18   and personalized link that would take Class Members to a “claim portal where they could file a

                                  19   Claim Form.” Id. The Settlement Administrator also set up a website “where a person could view

                                  20   the Short Form Notice,” as well as a toll-free number to “answer frequently asked questions.” Id.

                                  21   ¶ 5, 13–14.

                                  22           In total, 2,034 of the emailed class notices were returned as undeliverable. Id. ¶ 6. On

                                  23   May 10, 2019, the System Administrator “mailed paper copies of the Class Notice to the 1,898

                                  24   Settlement Class Members whose emails had been returned as undeliverable and for whom

                                  25   mailing addresses could be identified. Id. Of those paper notices, 324 were returned by the Post

                                  26   Office as undeliverable. Id. That same month, Uber informed the Settlement Administrator that

                                  27   there were 1,622 “additional drivers who were not part of the Initial Class Information who the

                                  28   Parties agreed met the definition of a Settlement Class Member and needed to be issued Class
                                                                                         4
                                           Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 5 of 19




                                   1   Notice.” Id. ¶ 6 n.3. Over the course of May and June, the Settlement Administrator emailed the

                                   2   same Class Notice to the newly identified drivers as had been sent to the drivers identified in the

                                   3   Initial Class Information (and “successfully mailed paper Reminder Notices to all 158” of the

                                   4   newly identified drivers whose emails were returned as undeliverable). Id. The Settlement

                                   5   Administrator notes that “[a]s of July 22, 2019, Class Notices were ultimately returned

                                   6   undeliverable for 618 of the 15,710 recipient Settlement Class Members. Therefore, total

                                   7   deliverability of Class Notices to Settlement Class Members was over 96%.” Id. ¶ 7.

                                   8           Following these initial efforts, the Settlement Administrator sent a reminder notice by

                                   9   email on June 11, 2019 and again on June 24, 2019, to all those members of the Settlement Class

                                  10   who had not yet submitted claims. Id. ¶¶ 8–9. The Administrator then sent additional weekly

                                  11   email reminders on July 2, July 10, July 19, July 26, August 2, and August 9, 2019. Id. ¶ 10;

                                  12   Docket No. 957-1 (“Supp. Hathaway Decl.”) ¶ 4. On July 8, 2019, the Settlement Administrator
Northern District of California
 United States District Court




                                  13   sent a mailed reminder notice to all those members of the Settlement Class who had not yet

                                  14   submitted claims and whose shares were estimated to be at least $100. Hathaway Decl. ¶ 11. The

                                  15   Administrator also sent mailed reminders to the members of the Settlement Class who requested

                                  16   their reminder notice be re-sent or whose initial reminder notice was returned by the Post Office

                                  17   with a forwarding address on July 26, 2019, August 2, 2019, August 9, 2019, and August 16,

                                  18   2019. Supp. Hathaway Decl. ¶ 4. Proof that email and postal mail notice complied with the

                                  19   Preliminary Approval Order has been filed with the Court. Hathaway Dec., Exhs. A, B.

                                  20           Class Members were directed to file claims by August 17, 2019, and as of August 23,

                                  21   2019, the Settlement Administrator had “received 5,627 timely Claim Forms . . . accounting for

                                  22   67.3% of the settlement fund (assuming 100% participation).” Supp. Hathaway Decl. ¶ 3. Class

                                  23   Members who “wished to exclude themselves from the Settlement were required to submit a

                                  24   request for exclusion” by June 18, 2019, and as of August 23, 2019, the Settlement Administrator

                                  25   had received three such requests, although one of the parties requesting exclusion subsequently

                                  26   asked to withdraw his request for exclusion.3 Id. ¶ 8. The Settlement Administrator also received

                                  27
                                       3
                                  28    For the Class Members identified by Uber in May and issued their Class Notices on June 11,
                                       2019, they had until August 10, 2019 to submit requests for exclusion. Hathaway Decl. ¶ 6 n.3.
                                                                                       5
                                           Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 6 of 19




                                   1   four untimely requests for exclusion from three parties. Id. ¶ 9. The Court has reviewed Exhibit C

                                   2   to the Supplemental Declaration of Katherine Hathaway, filed on August 27, 2019, and approves

                                   3   Exhibit C thereto as the complete list of all Persons who have submitted timely requests for

                                   4   exclusion from the Settlement Class. Class Members who “wished to object to the Settlement

                                   5   were required to send a written objection, including the specific reason for the objection” by June

                                   6   18, 2019. Hathaway Decl. ¶ 17. A total of four objections from three parties—discussed in

                                   7   greater detail below—have been filed.4 Supp. Hathaway Decl. ¶ 11. The Court notes that despite

                                   8   an extensive and robust class notice program, only three members of the Settlement Class have

                                   9   objected; thus, it finds that the response to the proposed Settlement has been considerably positive.

                                  10           The Court finds that the notice plan as performed by the Parties—including the form,

                                  11   content, and method of dissemination of notice to members of the Settlement Class, as well as the

                                  12   procedures followed for locating (when necessary) current postal addresses for members of the
Northern District of California
 United States District Court




                                  13   Settlement Class for notice purposes and sending multiple reminder notices—(i) constituted the

                                  14   best practicable notice; (ii) was reasonably calculated, under the circumstances, to apprise

                                  15   members of the Settlement Class of the pendency of the Action and of their right to exclude

                                  16   themselves or object to the Settlement and to appear at the Fairness Hearing; (iii) was reasonable

                                  17   and constituted due, adequate, and sufficient notice to all persons entitled to receive notice; and

                                  18   (iv) met all applicable requirements of Federal Rule of Civil Procedure 23 and due process, and

                                  19   any other applicable rules or law. Specifically, the notice complies with Fed. R. Civ. P.

                                  20   23(c)(2)(B), which requires that class notice “must clearly and concisely state in plain, easily

                                  21   understood language: (i) the nature of the action; (ii) the definition of the class certified; (iii) the

                                  22   class claims, issues, or defenses; (iv) that a class member may enter an appearance through an

                                  23   attorney if the member so desires; (v) that the court will exclude from the class any member who

                                  24   requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the binding effect

                                  25   of a class judgment on members under Rule 23(c)(3).”

                                  26
                                  27
                                       4
                                  28    For the Class Members identified by Uber in May and issued their Class Notices on June 11,
                                       2019, they had until August 10, 2019 to submit objections. Hathaway Decl. ¶ 6 n.3.
                                                                                       6
                                         Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 7 of 19




                                   1                            II.      MOTION FOR FINAL APPROVAL

                                   2   A.     Class Certification

                                   3          When presented with a motion for final approval of a class action settlement, a court first

                                   4   evaluates whether certification of the Settlement Class is appropriate under Federal Rule of Civil

                                   5   Procedure 23(a) and (b). Rule 23(a) provides that a class action can be maintained if four

                                   6   requirements are met: (1) numerosity, (2) commonality, (3) typicality, and (4) adequacy of

                                   7   representation. See Fed. R. Civ. 23(a)(1)–(4). As relevant here, settlement certification of a Rule

                                   8   23(b)(3) class requires that (1) “the questions of law or fact common to class members

                                   9   predominate over any questions affecting only individual members” and that (2) “a class action

                                  10   [be] superior to any other available methods for fairly and efficiently adjudicating the

                                  11   controversy.” See Fed. R. Civ. P. 23(b)(3).

                                  12          The Court analyzed these factors in its Preliminary Approval Order and there is no reason
Northern District of California
 United States District Court




                                  13   to disturb its earlier conclusions. The requirements of Rule 23(a) and (b)(3) were satisfied then

                                  14   and they remain so now. See Prelim. Approval Order at 8–11. The only question pertaining to

                                  15   class certification that arose after the issuance of the Preliminary Approval Order was the

                                  16   identification and addition of 1,625 drivers by Uber; the Court asked the parties about these

                                  17   drivers at the August 29, 2019 hearing, and was assured by both parties that they had simply been

                                  18   identified as qualifying drivers through subsequent rounds of record checks by Uber; there is

                                  19   nothing that suggests the addition of these drivers would alter the Courts’ commonality and

                                  20   typicality analysis of the Class and its representatives. Accordingly, the Court confirms its

                                  21   previous certification of the Settlement Class.

                                  22   B.     Final Approval

                                  23          A class action may only be settled with court approval. Fed. R. Civ. P. 23(e). Where, as

                                  24   here, the proposed settlement will bind class members (by, e.g., releasing their claims), the court

                                  25   must find that the settlement agreement is “fair, reasonable, and adequate.” Fed. R. Civ. P.

                                  26   23(e)(2). This standard balances the public policy favoring settlement of complex class action

                                  27   litigation, In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008), with the due process

                                  28   interests of absent class members, Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir. 2015) (quoting
                                                                                         7
                                         Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 8 of 19




                                   1   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)).

                                   2          In making its fairness assessment, courts typically consider: (1) the strength of the

                                   3   plaintiff’s case; (2) the risk, expense, complexity, and likely duration of further litigation; (3) the

                                   4   risk of maintaining class action status throughout the trial; (4) the amount offered in settlement;

                                   5   (5) the extent of discovery completed and the stage of the proceedings; (6) the experience and

                                   6   views of counsel; (7) the presence of a governmental participant; and (8) the reaction of the class

                                   7   members of the proposed settlement. In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

                                   8   943 (9th Cir. 2011) (citation omitted). Furthermore, Rule 23(e)(2) of the Federal Rules of Civil

                                   9   Procedure now lists the factors to be considered in settlement approval, if the proposal will bind

                                  10   class members. Fed. R. Civ. P 23 (e)(2). Those factors are “whether: (A) the class representatives

                                  11   and class counsel have adequately represented the class; (B) the proposal was negotiated at arm’s

                                  12   length; (C) the relief provided for the class is adequate, taking into account: (i) the costs, risks, and
Northern District of California
 United States District Court




                                  13   delay of trial and appeal; (ii) the effectiveness of any proposed method of distributing relief to the

                                  14   class, including the method of processing class-member claims; (iii) the terms of any proposed

                                  15   award of attorney’s fees, including timing of payment; and (iv) any agreement required to be

                                  16   identified under Rule 23(e)(3); and (D) the proposal treats class members equitably relative to

                                  17   each other.” Id.

                                  18          The Court assessed nearly all of these factors in its Order granting preliminary approval

                                  19   and found that they counseled in favor of approval. See Prelim. Approval Order at 8–10, 11–20.

                                  20   There are no government participants in this case. Thus, only the reaction of the class and the

                                  21   terms of the award of attorneys’ fees (discussed infra) remain pertinent for final approval.

                                  22   C.     Response of the Class

                                  23          As of August 23, 2019, a total of four objections to the final settlement had been filed by

                                  24   three parties. See Docket Nos. 948, 951, 952, and 959. Two of those objections pertained to what

                                  25   objectors perceived as excessive attorneys’ fees. See Docket No. 948, 951. Three perceived the

                                  26   proposed settlement as vague, unclear, or confusing, especially with respect to drivers’ ability to

                                  27   understand precisely how much money they could expect to receive from the settlement. See

                                  28   Docket Nos. 948, 951, and 959. One driver raised an objection based on when he first received
                                                                                           8
                                         Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 9 of 19




                                   1   notice of the deadline to opt out of the settlement, alleging that it was after the opt-out deadline.

                                   2   See Docket No. 952. Additionally, objectors called the Court’s attention to alleged harms they

                                   3   had suffered while working for Uber Technologies, concerns that Uber Technologies is operating

                                   4   and will continue to operate in violation of federal transportation and antitrust laws and California

                                   5   labor laws, and frustration with the fact that the settlement does not resolve the key issue of

                                   6   whether drivers are properly classified as independent contractors or employees. See Docket Nos.

                                   7   948, 951, 952, and 959.

                                   8          For the reasons outlined below, the Court finds the attorneys’ fees requested in this case to

                                   9   be fair and reasonable; as a result, the Court overrules the objections pertaining to attorneys’ fees.

                                  10   At the final approval hearing on August 29, 2019, the Court asked the parties to clarify why one of

                                  11   the objectors might have received initial notice of the opt-out deadline after that deadline had

                                  12   already passed, and the parties informed the Court that their records indicated that the objecting
Northern District of California
 United States District Court




                                  13   party had been sent notices prior to the one he believed to be his first notice. Whether he actually

                                  14   received those earlier notices or why he might not have received them were not questions that the

                                  15   parties could answer with certainty. For the reasons discussed above, the Court finds that the

                                  16   notice provided in this case was reasonable and sufficient to notify to all persons entitled to

                                  17   receive it; accordingly, the Court overrules the objection pertaining to inadequate notice.

                                  18          At the final approval hearing on August 29, 2019, the Court also reviewed with the parties

                                  19   the language used to explain the awards drivers could expect to receive as a result of the

                                  20   settlement. The Court also heard from Mr. S. Patrick Mendel, who had objected to the Settlement

                                  21   Agreement on the grounds that—among other things—the notice provided to class members

                                  22   provided insufficient information about the precise financial award each driver could expect to

                                  23   receive. After hearing from Mr. Mendel, the Court—together with counsel for both parties—

                                  24   reviewed the estimated financial awards drivers could expect to receive depending on what

                                  25   percentage of the Settlement Fund was ultimately claimed by Class Members. While the Court

                                  26   acknowledges that drivers might have appreciated a precise prediction of exactly how much they

                                  27   would receive from the settlement, the Court found that such a prediction was neither possible, nor

                                  28   necessary to provide Class Members with adequate notice. The class notice did give class
                                                                                          9
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 10 of 19




                                   1   members ranges of possible settlement values depending upon miles driven. The Court overrules

                                   2   the objections pertaining to the lack of clarity regarding precise settlement award amounts.

                                   3   Finally, to the extent that objectors raised issues pertaining to alleged harms they had suffered

                                   4   while working for Uber, concerns that Uber Technologies is operating in violation of state and

                                   5   federal laws, and the fact that the settlement does not resolve the key issue of whether drivers are

                                   6   properly classified as independent contractors or employees, the Court finds those objections to be

                                   7   outside the scope of the Settlement Agreement. The settlement does not preclude future and other

                                   8   actions seeking to adjudicate these issues going forward.

                                   9          Relatedly, the Settlement Administrator received only three requests to opt out of the

                                  10   Settlement Agreement, although one of the parties requesting exclusion subsequently asked to

                                  11   withdraw his exclusion. Supp. Hathaway Decl. ¶ 8. That request was granted; thus, the total

                                  12   number of parties opting out of the Settlement was two. Supp. Hathaway Decl., Exh. C. Notably,
Northern District of California
 United States District Court




                                  13   none of the objectors opted out of the Settlement. This number of opt-outs represents less than 1%

                                  14   (less than even .1%) of the total Settlement Class. Such a low opt-out rate suggests the support of

                                  15   Class Members and counsels in favor of approval. See Nat’l Coal. of Associations of 7-Eleven

                                  16   Franchisees v. Southland Corp., 210 F.3d 384 (9th Cir. 2000) (finding that a .6% opt-out rate

                                  17   suggests “that the settlement was a favorable one”). As Plaintiff’s counsel suggests, the fact that

                                  18   some Class Members did exercise the right to opt out of the settlement “indicates that the class

                                  19   members read the notice and understood the settlement, such that they were able to make an

                                  20   informed decision whether to participate.” Larsen v. Trader Joe’s Co., No. 11-CV-05188-WHO,

                                  21   2014 WL 3404531, at *5 (N.D. Cal. July 11, 2014); see Mot. at 11.

                                  22          In sum, the final approval factors indicate that the Settlement Agreement is fair,

                                  23   reasonable, and adequate. The Courts specifically finds that the Settlement Agreement is in the

                                  24   best interests of the Named Plaintiffs and members of the Settlement Class and is consistent and in

                                  25   compliance with all requirements of due process and federal law. As noted above, the Court found

                                  26   that the Settlement is fair, reasonable, and adequate, the result of arm’s-length negotiations

                                  27   between experienced counsel representing the interests of the Named Plaintiffs, members of the

                                  28   Settlement Class, and the Defendants, and is not the product of collusion, fraud, or tortious
                                                                                        10
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 11 of 19




                                   1   conduct. The Court further finds that the Parties have evidenced full compliance with the Court’s

                                   2   Preliminary Approval Order and other Orders relating to this Settlement. The class reaction has

                                   3   been overwhelmingly favorable.

                                   4          The Court GRANTS the Motion for Final Approval of Class Action Settlement

                                   5   Agreement and Release and grants final approval to the Settlement and to the Plan of Allocation.

                                   6   The Settlement Agreement is hereby incorporated into this Court’s Final Approval Order (“Order

                                   7   and Final Judgment”), and all terms used herein shall have the same meanings set forth in the

                                   8   Settlement Agreement. The Court finds, under Fed. R. Civ. P. 54(b), that there is no just reason

                                   9   for delay in entering final judgment and directs that this Judgment shall be final and entered

                                  10   forthwith.

                                  11                           III.      MOTION FOR ATTORNEYS’ FEES

                                  12   A.     Fees and Costs
Northern District of California
 United States District Court




                                  13          The Court confirms its previous appointment of the law firm of Lichten & Liss-Riordan,

                                  14   P.C. as Class Counsel. On May 14, 2019, Plaintiffs filed a Motion for Attorneys’ Fees. Docket

                                  15   No. 935 (“MAF”). Plaintiffs seek “$5 million in attorneys’ fees and costs, which is consistent

                                  16   with the Ninth Circuit’s ‘benchmark’ award of 25% of the common fund.” MAF at 1. They

                                  17   contend that “Plaintiffs’ fees [had they charged fees up front] were approximately $6 million, and

                                  18   their expenses came to approximately $311,000.” MAF at 15.

                                  19          “Where a settlement produces a common fund for the benefit of the entire class, courts

                                  20   have discretion to employ either the lodestar method or the percentage-of-recovery method” in

                                  21   awarding attorneys’ fees. Bluetooth Headset, 654 F.3d at 942 (citation omitted). “Because the

                                  22   benefit to the class is easily quantified in common-fund settlements,” courts may “award attorneys

                                  23   a percentage of the common fund in lieu of the often more time-consuming task of calculating the

                                  24   lodestar.” Id. “Applying this calculation method, courts typically calculate 25% of the fund as the

                                  25   ‘benchmark’ for a reasonable fee award.” Id. Furthermore, courts have approved attorneys’ fees

                                  26   where the fees were “fair and reasonable in light of the results achieved, the risks of litigation, the

                                  27   skill required and the quality of work, the contingent nature of the fee [and] the burdens carried by

                                  28   class counsel, and the awards made in similar cases.” Dennis v. Kellogg Co., 697 F.3d 858, 864
                                                                                         11
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 12 of 19




                                   1   (9th Cir. 2012) (citing Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048–50 (9th Cir.2002)).

                                   2          Of these factors, the first—the results obtained for the class—is the “most critical.”

                                   3   Hensley v. Eckerhart, 461 U.S. 424, 436 (1983). Here, Plaintiff’s counsel succeeded in securing

                                   4   favorable results for the Settlement Class. Although the Ninth Circuit’s decertification of the

                                   5   original class significantly reduced the number of Class Members who could recover in this case,

                                   6   15,710 Class Members remained eligible for relief, and 5,627 have filed timely Claim Forms. See

                                   7   MAF at 6; Supp. Hathaway Decl. ¶ 3. Plaintiff’s counsel estimates that—among these 5,627

                                   8   claimants—the average payment will be “$2,206, which is many times higher than settlements of

                                   9   similar claims.” MAF at 6. Plaintiff’s counsel also notes that the settlement conditions secure

                                  10   “programmatic non-monetary relief that is valuable to the class and will improve working

                                  11   conditions for Uber drivers going forward.” Id. These are meaningful results.

                                  12          The second factor, the risk of litigation, also supports granting the requested fee. As
Northern District of California
 United States District Court




                                  13   discussed in the Court’s Preliminary Approval Order, Plaintiffs would have had “to overcome

                                  14   significant hurdles were they to proceed to trial.” See Prelim. Approval Order at 13–17. As

                                  15   Plaintiff’s counsel notes, the typical risks of complex, class action litigation were present in this

                                  16   case: “Class certification, arbitration provisions, a decision on the merits, and potential appeals are

                                  17   all issues that can result in no recovery whatsoever to class members or class counsel.” MAF at 7.

                                  18   However, Plaintiffs faced unique risks as well. Some of those unique risks ultimately came to

                                  19   pass—e.g., the Ninth Circuit’s finding that Uber’s arbitration provision was enforceable—while

                                  20   others persist even at these final stages—e.g., the contours and applicability of the California

                                  21   Supreme Court’s decision in Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903 (2018) and

                                  22   any legislative responses to it. Taken together, these examples illustrate that the risk of litigation

                                  23   was significant in this case.

                                  24          The third factor, the skill required and the quality of work, also favor granting the

                                  25   requested fee. In discussing this factor, Plaintiff’s counsel describes their skill and experience in

                                  26   general terms. Plaintiff’s counsel noted that the Settlement Class was represented by “highly

                                  27   experienced counsel who focus on wage-hour class actions, with a particular specialty in cases

                                  28   involving independent contractor misclassification, tips, and arbitration clauses.” MAF at 11.
                                                                                         12
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 13 of 19




                                   1   Lead Plaintiff’s counsel noted that she has prosecuted “many dozens” of wage and hour cases,

                                   2   including class actions, and has “obtained significant first-of-their-kind victories in cases

                                   3   challenging independent contractor misclassification in a variety of industries.” Id. at 11–12. She

                                   4   has received a great deal of press and many accolades. Id. Given the results reached in this

                                   5   complex case and the evidence presented by Plaintiff’s counsel, it appears that the third factor tilts

                                   6   in favor of granting the requested fee.

                                   7          The fourth factor, the contingent nature of the fee and the burdens carried by class counsel,

                                   8   also points in favor of approval. As Plaintiff’s counsel notes, as with “virtually all work handled

                                   9   by Plaintiffs’ counsel’s firm, counsel accepted this case on a fully contingent arrangement, with no

                                  10   payment up front, and have borne the expenses, costs, and risks associated with litigating this

                                  11   case.” MAF at 7. In addition, “counsel have litigated this case for six years and have achieved

                                  12   significant benefits for Settlement Class Members.” Id. at 4. Plaintiff’s counsel also notes that
Northern District of California
 United States District Court




                                  13   “virtually all work handled by Plaintiffs’ counsel’s firm” is conducted on a contingent-fee basis,

                                  14   which means that “[s]ometimes fees and expenses are recovered; other times, nothing is

                                  15   recovered.” Id. at 7. Such an approach “permit[s] clients to obtain attorneys without having to

                                  16   pay hourly fees” which in turn “provides critical access to the courts for people who otherwise

                                  17   would be unable to find competent counsel to represent them.” Id. at 8.

                                  18          The fifth factor, the awards made in similar cases, supports approving a fee request of 25%

                                  19   of the settlement fund. As a general matter, in common fund class settlements “fees awards range

                                  20   from 20 percent to 30 percent of the fund created.” Paul Johnson, Alston & Hunt v. Graulty, 886

                                  21   F.2d 268, 272 (9th Cir. 1989). Generally, “[u]nder the percentage-of-recovery method, the

                                  22   attorneys’ fees equal some percentage of the common settlement fund; in [the Ninth Circuit], the

                                  23   benchmark percentage is 25%.” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 949 (9th

                                  24   Cir. 2015). Thus, the award appears to be in line with attorneys’ fees in other cases.

                                  25          Finally, the Court should conduct a lodestar cross-check to assess the fairness of the fee

                                  26   request. Plaintiffs seek “$5 million in attorneys’ fees and costs.” MAF at 1. Plaintiff’s counsel

                                  27   contends that “Plaintiffs’ fees were approximately $6 million, and their expenses came to

                                  28   approximately $311,000.” Id. at 15. Plaintiff’s counsel admits “that Attorney Liss-Riordan (as
                                                                                         13
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 14 of 19




                                   1   well as the firm’s paralegal staff) have not kept contemporaneous billing records” and counsel

                                   2   explained that “she has focused her energies on litigating and has not kept records of her time, but

                                   3   that she has spent a substantial proportion of the last three years to this litigation, as this Court is

                                   4   well aware.” Id. at 16 n.15. Thus, Plaintiffs “submitted contemporaneous time records for the

                                   5   associate attorneys and local counsel who have worked on this case, as well as declarations

                                   6   attesting to the estimated number of hours that the firm’s paralegal staff and lead counsel Shannon

                                   7   Liss-Riordan have spent on this litigation.” Id. at 16. Plaintiff’s counsel represents to the Court

                                   8   that they have spent 12,221 hours on the case, at hourly rates ranging between $225 to $850. Id. at

                                   9   16–17. The total amount of fees that would have been billed on the case was $5,940,625. While

                                  10   counsel who fails to keep contemporaneous records runs the substantial risk of denial or

                                  11   discounting of fee awards, the Court is familiar with the unusually lengthy course of this litigation

                                  12   and finds the lodestar claim credible. Id. at 17. Given the lodestar, the multiplier in this case
Northern District of California
 United States District Court




                                  13   actually appears to be negative, and as a result, the lodestar cross-check counsels in favor of

                                  14   granting the fee request.

                                  15           The Court finds that Class Counsel have adequately represented the Settlement Class for

                                  16   purposes of entering into and implementing the Settlement and hereby AWARDS to Class

                                  17   Counsel attorneys’ fees in the amount of $5,000,000 to be paid exclusively from the Settlement

                                  18   Amount, as defined in the Settlement Agreement. The Court further AWARDS Class Counsel

                                  19   $311,091.67 in additional out-of-pocket costs.

                                  20   B.      Incentive Award

                                  21           The Court confirms its previous appointment of the following people as Representatives of

                                  22   the Settlement Class: Matthew Manahan, Elie Gurfinkel, Pedro Sanchez, Mohktar Talha, Aaron

                                  23   Dulles, and Antonio Oliveira. The Court finds that these Class Representatives have adequately

                                  24   represented the Settlement Class for purposes of entering into and implementing the Settlement.

                                  25           The Ninth Circuit has explained that incentive awards “are intended to compensate class

                                  26   representatives for work done on behalf of the class, to make up for financial or reputational risk

                                  27   undertaken in bringing the action, and, sometimes, to recognize their willingness to act as a private

                                  28   attorney general.” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). An
                                                                                           14
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 15 of 19




                                   1   incentive award must be “reasonable,” and the Court “must evaluate their awards individually,

                                   2   using ‘relevant factors includ[ing] the actions the plaintiff has taken to protect the interests of the

                                   3   class, the degree to which the class has benefitted from those actions, . . . the amount of time and

                                   4   effort the plaintiff expended in pursuing the litigation . . . and reasonabl[e] fear[s of] workplace

                                   5   retaliation.” Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003) (quoting Cook v. Niedert,

                                   6   142 F.3d 1004, 1016 (7th Cir. 1998)) (alterations in original).

                                   7          Plaintiffs request $7,500 incentive awards for Plaintiffs Matthew Manahan, Elie Gurfinkel,

                                   8   Pedro Sanchez, and Mohktar Talha, as well as $5,000 incentive awards for Plaintiffs Aaron Dulles

                                   9   and Antonio Oliveira. MAF at 1. This represents a total of $40,000 in incentive awards. Mot. at

                                  10   5. The difference in the size of the awards stems from the fact that “Plaintiffs Dulles and Oliveira

                                  11   . . . joined the case a year ago,” whereas “[P]laintiffs Gurfinkel, Manahan, Talha, and Sanchez . . .

                                  12   have been a part of the O’Connor and Yucesoy cases for many years.” Id. at 23. Furthermore,
Northern District of California
 United States District Court




                                  13   Plaintiffs Gurfinkel, Manahan, Talha, and Sanchez all spent over 10 hours doing work on the case,

                                  14   while Plaintiffs Dulles and Oliveira each spent 6 hours. See Declarations in Support of Motion for

                                  15   Attorney Fees; Docket No. 937–42. Plaintiffs contend “[t]hese awards are reasonable and well

                                  16   within the range of approved incentive payments in class action litigation.” Mot at 1. As the

                                  17   Court noted in its Preliminary Approval Order, an incentive award of $5,000 is considered

                                  18   “presumptively reasonable” in this District, but courts have approved higher awards where class

                                  19   representatives can make a strong showing on one or more of the Staton factors. See Villegas v.

                                  20   J.P. Morgan Chase & Co., No. CV 09-00261 SBA EMC, 2012 WL 5878390, at *7 (N.D. Cal.

                                  21   Nov. 21, 2012).

                                  22          Plaintiffs’ counsel notes that the Named Plaintiffs “have spent these long years assisting

                                  23   counsel in advancing the class’s claims” and that all “have had their names on the publicly-filed

                                  24   pleadings in this case.” MAF at 23–24. They were each “active in helping to assist the attorneys

                                  25   in this case, provide documents and information, and spread the word about the case and Uber’s

                                  26   arbitration clause among their fellow drivers.” Id. at 24. They sat for depositions and they

                                  27   responded to multiple rounds of document requests, interrogatories, and requests for admission.

                                  28   Id. Further, it is alleged that the high-profile nature of this case may create challenges for the
                                                                                          15
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 16 of 19




                                   1   Named Plaintiffs in seeking future employment, particularly in the gig-economy, where potential

                                   2   employers will likely see the Named Plaintiffs’ names associated with this litigation. As a result,

                                   3   Plaintiff’s counsel contends that the incentive awards are reasonable, and this Court likewise

                                   4   concludes that they are fair and reasonable. Thus, the Court ORDERS that the aforementioned

                                   5   Incentive Awards be paid pursuant to the Settlement Agreement.

                                   6   C.       Claims Administrator

                                   7            The Court confirms its previous appointment of Epiq as the Settlement Administrator and

                                   8   finds that it has so far fulfilled its duties under the Settlement. The Court ORDERS that $300,000

                                   9   be paid from the Settlement Amount to the Settlement Administrator for unreimbursed expenses

                                  10   relating to notice and administration of the Settlement with the understanding that the Settlement

                                  11   Administrator will be allowed to collect any additional administration fees and expenses over that

                                  12   amount from unclaimed funds, prior to any payment being made to the designated cy pres
Northern District of California
 United States District Court




                                  13   recipients.

                                  14                                      IV.      MISCELLANEOUS

                                  15            In addition to the Court’s order outlined above, the Court also orders as follows:

                                  16            Pursuant to this Order and Final Judgment, with respect to the Released Parties, Settlement

                                  17   Class Members’ Released Claims, as defined in Paragraph 98 of the Settlement Agreement (which

                                  18   definition is incorporated herein by reference), are hereby dismissed with prejudice and without

                                  19   costs.

                                  20            Pursuant to this Order and Final Judgment, with respect to the Released Parties, Named

                                  21   Plaintiffs’ General Released Claims, as defined in Paragraph 76 of the Settlement Agreement

                                  22   (which definition is incorporated herein by reference), are hereby dismissed with prejudice and

                                  23   without costs.

                                  24            Pursuant to this Order and Final Judgment, with respect to the Released Parties,

                                  25   Authorized Claimants’ Released Claims, as defined in Paragraph 49 of the Settlement Agreement

                                  26   (which definition is incorporated herein by reference), are hereby dismissed with prejudice and

                                  27   without costs.

                                  28            As of the Effective Date, the Named Plaintiffs, all members of the Settlement Class who
                                                                                         16
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 17 of 19




                                   1   have not been excluded from the Settlement Class as provided in the Opt-Out List approved by the

                                   2   Court, and their heirs, estates, trustees, executors, administrators, principals, beneficiaries,

                                   3   representatives, agents, assigns, and successors, and/or anyone claiming through them or acting or

                                   4   purporting to act for them or on their behalf, regardless of whether they have received actual

                                   5   notice of the proposed Settlement, have conclusively compromised, settled, discharged, and

                                   6   released Named Plaintiffs’ General Released Claims (in the case of the Named Plaintiffs),

                                   7   Settlement Class Members’ Released Claims (in the case of the Settlement Class Members), and

                                   8   Authorized Claimants’ Released Claims (in the case of Authorized Claimants) against Defendants

                                   9   and the Released Parties, and are bound by the provisions of this Agreement.

                                  10           The Settlement Agreement and this Order are binding on, and have res judicata and

                                  11   preclusive effect in, all pending and future lawsuits or other proceedings: (i) that encompass the

                                  12   Named Plaintiffs’ General Released Claims and that are maintained by or on behalf of the Named
Northern District of California
 United States District Court




                                  13   Plaintiffs and/or their heirs, estates, trustees, executors, administrators, principals, beneficiaries,

                                  14   representatives, agents, assigns, and successors, and/or anyone claiming through them or acting or

                                  15   purporting to act for them or on their behalf, and (ii) that encompass the Settlement Class

                                  16   Members’ Released Claims and Authorized Claimants’ Released Claims and that are maintained

                                  17   by or on behalf of any Settlement Class Member who has not been excluded from the Settlement

                                  18   Class as provided in the Opt-Out List approved by this Order and/or his or her heirs, estates,

                                  19   trustees, executors, administrators, principals, beneficiaries, representatives, agents, assigns, and

                                  20   successors, and/or anyone claiming through them or acting or purporting to act for them or on

                                  21   their behalf, regardless of whether the Settlement Class Member previously initiated or

                                  22   subsequently initiates individual litigation or other proceedings encompassed by the Settlement

                                  23   Class Members’ Released Claims, and even if such Settlement Class Member never received

                                  24   actual notice of the Action or this proposed Settlement.

                                  25           The Settlement Agreement and this Order permanently bar and enjoin the Named

                                  26   Plaintiffs, and all other Settlement Class Members who have not been excluded from the

                                  27   Settlement Class as provided in the Opt-Out List approved by the Court, from (i) filing,

                                  28   commencing, prosecuting, intervening in, or participating (as class members or otherwise) in any
                                                                                          17
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 18 of 19




                                   1   other lawsuit or administrative, regulatory, arbitration, or other proceeding in any jurisdiction

                                   2   based on the Named Plaintiffs’ General Released Claims (in the case of the Named Plaintiffs), the

                                   3   Settlement Class Members’ Released Claims (in the case of the Settlement Class Members), and

                                   4   Authorized Claimants’ Released Claims (in the case of the Authorized Claimants) and (ii)

                                   5   organizing Settlement Class Members or Authorized Claimants into a separate group, class, or

                                   6   subclass for purposes of pursuing as a purported class action any lawsuit or administrative,

                                   7   regulatory, arbitration, or other proceeding (including by seeking to amend a pending complaint to

                                   8   include class allegations, or seeking class certification in a pending action) based on the

                                   9   Settlement Class Members’ Released Claims or Authorized Claimants’ Released Claims.

                                  10           Except as explicitly provided in the Settlement Agreement, and/or as necessary for

                                  11   Defendants to enforce this Order, neither the Settlement (approved or not approved) nor any

                                  12   exhibit, document, or instrument delivered thereunder, nor any statement, transaction, or
Northern District of California
 United States District Court




                                  13   proceeding in connection with the negotiation, execution, or implementation of the Settlement, nor

                                  14   any proceedings taken pursuant thereto, shall be admissible in this or any other proceeding for any

                                  15   purpose, including as evidence, a presumption, concession, or an admission by any Party of

                                  16   liability or non-liability or of the certifiability or non-certifiability of a litigation class, or of any

                                  17   misrepresentation or omission in any statement or written document approved or made by any

                                  18   Party. Without limitation of the foregoing, nothing contained in the Settlement (approved or not

                                  19   approved) nor any exhibit, document, or instrument delivered thereunder, nor any statement,

                                  20   transaction, or proceeding in connection with the negotiation, execution, or implementation of the

                                  21   Settlement, nor any proceedings taken pursuant thereto, shall be given any form of res judicata,

                                  22   collateral estoppel, or judicial estoppel effect against Defendants or the other Released Parties in

                                  23   any administrative or judicial forum or proceeding. Notwithstanding the foregoing, reference may

                                  24   be made to the Agreement and the Settlement provided for therein in such proceedings as may be

                                  25   necessary to effectuate the provisions of the Settlement Agreement and Order, as further set forth

                                  26   in the Settlement Agreement.

                                  27           Nothing in this settlement shall bar claims or causes of action arising out of Defendants’

                                  28   conduct occurring after the effective date of the releases herein, including any future litigation
                                                                                            18
                                        Case 3:15-cv-00262-EMC Document 352 Filed 09/13/19 Page 19 of 19




                                   1   concerning the classification status of drivers.

                                   2           The Parties, without further approval from the Court, may agree to and adopt such

                                   3   amendments, modifications, and expansions of this Agreement, including all Exhibits hereto, as:

                                   4   (i) shall be consistent in all material respects with this Order and (ii) do not limit the rights of

                                   5   Settlement Class Members.

                                   6           Without affecting the finality of this Judgment, the Court reserves jurisdiction over the

                                   7   Named Plaintiffs, the Settlement Class, and Defendants as to all matters concerning the

                                   8   administration, consummation, and enforcement of the Settlement Agreement.

                                   9           This order disposes of Docket Nos. 954 and 935.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: September 13, 2019

                                  14

                                  15                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  16                                                       United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          19
